"Although the trial court was remiss in failing to instruct the jury that prior inconsistent statements are not affirmative proof, defendant failed to request curative instructions or otherwise alert the court to the deficiency so as to afford an opportunity to correct the error. Consequently, any objection must be deemed waived” (People v Wolcott, 111 AD2d 513, 515). The alleged errors in the jury charge have not been preserved for appellate review (see, CPL 470.05 [2]), and, in any case, are meritless.
The sentence imposed was appropriate. Mangano, J. P., Bracken, Brown and Eiber, JJ., concur.